Citation Nr: 9904226	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection  for status-
post anterior cruciate ligament reconstruction, left knee,  
and a separate initial rating for the service-connected 
arthritis with limited extension of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1994.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating action 
of the Wilmington, Delaware Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for status post anterior cruciate ligament (ACL) 
reconstruction of the left knee and assigned a 10 percent 
rating effective September 17, 1994.  The veteran submitted a 
notice of disagreement (NOD) in October 1995 and the RO 
issued a statement of the case (SOC) later that month.  The 
veteran's substantive appeal was received in November 1995.  
In January 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the claims folder.  

The Board remanded the case in June 1997 in order to schedule 
the veteran for a hearing before a Member of the Board 
sitting at the RO.  In a May 1998 statement, the veteran 
asked that the hearing be canceled.    

In a July 1998 rating action, the RO evaluated the veteran's 
service-connected ACL reconstruction of the left knee at 20 
percent effective September 17, 1994, and "granted" service 
connection and assigned a separate 10 percent rating for 
arthritis in that knee, effective from September 17, 1994.  
Although the RO notified the veteran in August 1998 that the 
recent rating action had "granted" service connection for 
degenerative arthritis of the left knee, the Board finds that 
service connection for that condition had been granted by the 
RO in August 1995.  In the August 1995 decision, the RO 
considered x-ray evidence of degenerative changes in the left 
knee and used diagnostic codes 5003-5257 in assigning a 
rating.  Further, the effective date assigned by the RO to 
the left knee arthritis is the same as that assigned the 
original grant of service connection for the reconstruction.  
Thus, the Board finds that the NOD submitted in October 1995 
also refers to the evaluation assigned to the left knee 
arthritis.  The appeal with respect to that issue has been 
perfected.  


REMAND

The veteran contends that his left knee disability is more 
severe than the current ratings indicate.  The service-
connected left knee disability is presently assigned a 20 
percent rating under Diagnostic Code 5257, pertaining to 
impairment of the knee due to recurrent subluxation or 
lateral instability and a separate 10 percent rating under 
Diagnostic Codes 5003-5261, pertaining to arthritis and 
limitation of motion.  

The report of June 1998 VA examination included findings 
pertaining to the left knee; however, it did not contain 
sufficient detail.  For example, the examiner noted that the 
veteran had residual instability, but did not indicate 
whether that instability was moderate or severe.  In 
addition, the examiner noted that the veteran had undergone 
an MRI of the left knee, but the report was unavailable.  The 
report of the MRI has since been associated with the claims 
folder; however, the examiner made no comment on the findings 
contained therein and it does not appear that those findings 
were considered in rendering the diagnosis.  As the 
examination report is inadequate for evaluation purposes, the 
Board finds that the case must be remanded in order to obtain 
another examination.  38 C.F.R. § 4.2 (1998).

Although the RO has assigned a separate rating for 
degenerative arthritis, the Board notes that the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be considered in 
assigning an evaluation for degenerative arthritis under 
Diagnostic Code 5003.  Rating personnel must consider 
functional loss and clearly explain the impact of pain upon 
the disability.  See VAOPGPREC 9-98; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Any examination for rating purposes must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca, supra.  The examiner who 
complete the June 1998 examination report included the 
comment that the veteran did have a functional problem 
affecting the left knee resulting in fatigability, lack of 
endurance, weakness and incoordinate motion; however, there 
was no quantifiable explanation given as to how these 
symptoms affected the veteran, such as additional range-of-
motion loss beyond that clinically found.  DeLuca requires 
that this be done.

A review of the record shows that the veteran was awarded 
Chapter 31 vocational rehabilitation benefits.  That file has 
not been obtained and associated with the claims folder.  

In addition, as this is an original award the RO should 
consider the applicability of a "staged rating."  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Thus, the case is REMANDED to the RO for the following:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should obtain the VA Chapter 
31 folder pertaining to the veteran and 
add it to the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of disabling manifestations of his 
left knee disability.  The veteran should 
be provided with the criteria of 
38 C.F.R. § 3.655. The examiner should 
review the claims folder, including a 
copy of the REMAND.  The examiner should 
be provided with the criteria of 
Diagnostic Code 5257 and, first and 
separately, enter the findings in 
relationship to that code.  Then the 
examiner should set forth the findings of 
limitation of motion or pain due to the 
arthritis.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, and 4.59 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.   

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims.  The 
RO should take into consideration all 
applicable diagnostic codes, DeLuca, the 
General Counsel opinion, and "staged 
rating".  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


